McCullen, J.
The defendant has moved for an order consolidating a Municipal Court action with the present City Court action pursuant to section 18-a of the New York City Court Act (L. 1926, ch. 539). The Municipal Court action is a nonjury cause while the action in this court is a jury cause. This court cannot force the plaintiff to try his cause before a jury when he has • waived one. A consolidation would, in effect, force the plaintiff to do that which this court is powerless to order him to do. It is clear that the motion for a consolidation of the two causes must be denied for the above reason, since it would seriously prejudice the rights of the plaintiff. Motion denied.